Exhibit 10.20

 

HURON CONSULTING GROUP INC.

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

HCG Holdings LLC

 

and Huron Consulting Group Inc.

 

Dated as of October 12, 2004

 

 



--------------------------------------------------------------------------------

HURON CONSULTING GROUP INC.

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (as amended from time to time, this “Agreement”),
dated as of October 12, 2004, by and between Huron Consulting Group Inc., a
Delaware corporation (the “Company”) and HCG Holdings LLC, a Delaware limited
liability company (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto wish to enter into this Registration Rights
Agreement to memorialize their agreement regarding registration rights with
respect to the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. The following terms when used in this Agreement shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

 

“Agreement” shall have the meaning provided in the Introduction.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall mean the common stock, par value $.01 per share of the
Company.

 

“Company” shall have the meaning provided in the Introduction.

 

“Demand Registration” shall have the meaning provided in Section 2.1.

 

“Effectiveness Period” shall have the meaning provided in Section 3.2(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Form S-3” shall have the meaning provided in Section 3.1.

 

“IPO” shall mean the initial public offering of Common Stock by the Company.

 

“Lock Up Period” shall have the meaning provided in Section 5.1.

 

2



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, firm, limited liability
company, partnership, association, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Piggyback Registration” shall have the meaning provided in Section 4.1.

 

“Prospectus” shall mean the prospectus included in any registration statement,
as amended or supplemented by any prospectus supplement with respect of the
terms of the offering of any security of the Company covered by such
registration statement and all other amendments or supplements to the
prospectus, including post effective amendments, and all material incorporated,
or deemed to be incorporated, by reference in such prospectus.

 

“Registrable Securities” shall mean (i) any shares of Common Stock of the
Company owned by the Stockholder upon the IPO; and (ii) any equity securities of
the Company issued or issuable with respect to the Common Stock referred to in
clause (i) by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, reclassification, merger, consolidation
or other reorganization. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when they have been
distributed to the public pursuant to an offering registered under the
Securities Act or sold to the public through a broker, dealer or market maker in
compliance with Rule 144 (or any similar rule then in force). For purposes of
this Agreement, a Person shall be deemed to be a holder of Registrable
Securities whenever the Person has the right to acquire, directly or indirectly,
the Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not the acquisition has
actually been effected.

 

“Registration” shall have the meaning provided in Section 2.1.

 

“Registration Expenses” shall have the meaning provided in Section 7.1.

 

“Resale Registration” shall have the meaning provided in Section 3.1.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Restricted Shares Agreement” shall mean that certain Restricted Shares Award
Agreement, dated as of December 10, 2002, among the Company, Huron Consulting
Group LLC, a Delaware limited liability company, the Stockholder and Gary E.
Holdren.

 

“Suspension Period” shall have the meaning provided in Section 3.3.

 

“Underwriting Agreement” shall mean that certain Underwriting Agreement, dated
October 12, 2004, by and among the Company, the Stockholder and UBS Securities
LLC, Deutsche Bank Securities Inc. and William Blair & Company, L.L.C., as
representatives of the several underwriters named therein.

 

3



--------------------------------------------------------------------------------

ARTICLE II

 

DEMAND REGISTRATIONS

 

2.1 Requests for Registration. Subject to the terms and conditions hereof, at
any time after the expiration of the lock-up period set forth in Section 6(e) of
the Underwriting Agreement (or earlier if waived) and until the Stockholder
ceases to own 10% of the Company’s issued and outstanding common stock, if the
Stockholder requests in writing registration under the Securities Act of any of
its Registrable Securities (a “Registration”), which request specifies the
approximate number of Registrable Securities requested to be registered, then
within ten days after receipt of any such request, the Company shall give
written notice of such requested Registration to all other holders of
Registrable Securities and shall include in the Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after the date of mailing of the Company’s
notice. The Registration requested pursuant to this Section 2.1 is referred to
herein as a “Demand Registration”.

 

2.2 Registration. The Stockholder, together with any transferee of the
Stockholder, shall be entitled to not more than six Demand Registrations, in the
aggregate. Subject to the limitations set forth in this Section 2.2 and in
Section 2.4, no more than one Demand Registration may be requested in any
six-month period. The Company shall pay all Registration Expenses in connection
with each Demand Registration. No request for a Demand Registration shall be
permitted unless the Registrable Securities sought to be included in such Demand
Registration have an expected market value of at least $20 million. A
Registration shall not count as a Demand Registration until it has become
effective, and any Registration shall not count as a Demand Registration unless
the initiating holder or holders of Registrable Securities are able to register
and sell at least 70% of the Registrable Securities requested to be included in
such Registration.

 

2.3 Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of the Stockholder. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering,
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within a price range
acceptable to the Stockholder, the Company shall include in the Registration,
prior to the inclusion of any securities which are not Registrable Securities,
the number of Registrable Securities requested to be included which, in the
opinion of the underwriters, can be sold in an orderly manner within the price
range of the offering, pro rata (or as may have been agreed among the holders of
Registrable Securities) among the respective holders thereof on the basis of the
amount of Registrable Securities requested

 

4



--------------------------------------------------------------------------------

to be registered by each such holder; provided that if the number of Registrable
Securities to be included in the registration is less than 85% of the number
requested to be so included, the holders of Registrable Securities covered by
such Demand Registration shall be entitled to withdraw such request, upon the
affirmative vote of holders holding 66% of such Registrable Securities, and, if
such request is withdrawn, the Demand Registration shall not count as a
permitted Demand Registration hereunder, and the Company shall pay all
Registration Expenses in connection with the withdrawn Registration. Any Persons
(other than holders of Registrable Securities) who participate in Demand
Registrations which are not at the Company’s expense must pay their share of the
Registration Expenses as provided in Article VII.

 

2.4 Restrictions on Registrations. The Company shall not be obligated to effect
any Demand Registration within six months after the effective date of a
Registration demanded by the holders of registration rights under a Registration
in which the holders of Registrable Securities were given piggyback rights
pursuant to Article IV and in which there was no reduction in the number of
Registrable Securities requested to be included. Notwithstanding anything in
this Article II to the contrary, if any request for a Demand Registration is
delivered at a time when the Company has determined or is currently planning
(and has discussed with its Board of Directors its plan) to file a registration
statement with respect to an underwritten primary Registration of the Company’s
common stock on behalf of the Company (so long as a registration statement is
filed with respect thereto within one month of such request for the Demand
Registration), the Company may require the holders of the Registrable Securities
requesting such Demand Registration to postpone such request until the
expiration of the 90-day period following the effective date of such
Registration. The Company may, not more than twice in any 12-month period,
postpone for up to 90 days the filing or the effectiveness of a registration
statement for a Demand Registration if the Board of Directors of the Company
determines in good faith that it is reasonably foreseeable that the Demand
Registration or disclosure of information required by or related to the Demand
Registration could materially and adversely impact the Company; provided, that
in such event, the holders of Registrable Securities covered by the Demand
Registration shall be entitled, upon the affirmative vote of holders holding 66%
of such Registrable Securities, to withdraw such request and, if such request is
withdrawn, the Demand Registration shall not count as a permitted Demand
Registration hereunder, and the Company shall pay all Registration Expenses in
connection with the withdrawn Registration; provided further, that upon the
election of the Company and upon notice to the Stockholder, one such
postponement or suspension may be extended to not more than 120 days at the sole
discretion of the Company.

 

2.5 Selection of Underwriters. In connection with a Demand Registration, the
Stockholder shall have the right to select the investment banker(s) and
manager(s) to administer the offering; provided, however, that such selection
shall be subject to the consent of the Company, which consent shall not be
unreasonably withheld or delayed.

 

5



--------------------------------------------------------------------------------

ARTICLE III

 

RESALE REGISTRATIONS

 

3.1 Requests for Registration. Subject to Section 3.3, and further subject to
the availability of a registration statement on Form S-3 (“Form S-3”) to the
Company, the Company shall, upon the written request from the Stockholder, agree
to register some or all of the Stockholder’s Registrable Securities, file with
the Commission a registration statement on Form S-3 providing for an offering to
be made on a continuous basis pursuant to Rule 415 under the Securities Act
relating to the offer and sale of the Registrable Securities by the Stockholder
and, thereafter, shall use its reasonable best efforts to cause such
registration statement to be declared effective under the Securities Act as soon
as reasonably practicable after the filing thereof. Within ten days after
receipt of any such request, the Company shall give written notice of such
requested Registration to all other holders of Registrable Securities and shall
include in such Registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within 15 days
after the receipt of the Company’s notice; provided, however, that no holder of
Registrable Securities shall be entitled to have the Registrable Securities held
by it covered by such registration statement unless such holder has made a
written request, which request specifies the approximate number of Registrable
Securities requested to be registered. The Registration requested pursuant to
this Section 3.1 is referred to herein as a “Resale Registration”. Each holder
of Registrable Securities shall be entitled to an unlimited number of Resale
Registrations so long as it is an affiliate (as such term is used in the
Securities Act) of the Company; provided, that the Company shall not be required
to effect more than two Resale Registrations within any twelve-month period;
provided, further, that the Company agrees to deregister any Registrable
Securities included in a Resale Registration if so requested by any holder of
such Registrable Securities.

 

3.2 Period of Effectiveness. Subject to Section 3.3, the Company shall use its
reasonable best efforts:

 

(a) to keep a registration statement for the Resale Registration continuously
effective in order to permit the Prospectus forming part thereof to be usable by
the holders of Registrable Securities covered thereby for a period of two years
after the Resale Registration is declared effective or such shorter period that
will terminate when there are no Registrable Securities outstanding (in either
case, such period being referred to herein as the “Effectiveness Period”); and

 

(b) after the registration statement for the Resale Registration has become
effective, promptly upon the request of the Stockholder or a transferee of the
Stockholder, if all of such holder’s Registrable Securities are not covered
thereby, to take any action reasonably necessary to enable such holder to use
the Prospectus forming a part thereof for offers and resales of Registrable
Securities, including, without limitation, any action reasonably necessary to
identify such holder as a selling securityholder in the Resale Registration.

 

6



--------------------------------------------------------------------------------

3.3 Temporary Suspensions of a Resale Registration. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall be entitled, from
time to time by providing written notice to the holders, to require the holders
to suspend the use of the Prospectus for sales of Registrable Securities under
the Resale Registration for a reasonable period of time not to exceed 90 days
and not more than twice in any twelve-month period (a “Suspension Period”) if
the Board of Directors of the Company determines in good faith that it is
reasonably foreseeable that the disclosure of information required by or related
to the Resale Registration could materially and adversely impact the Company;
provided that upon the election of the Company and upon notice to the
Stockholder, one such postponement or suspension may be extended to not more
than 120 days at the sole discretion of the Company. Immediately upon receipt of
such notice, the holders of Registrable Securities covered by the Resale
Registration shall suspend the use of the Prospectus until requisite changes to
the Prospectus have been made as required below. Any Suspension Period shall
terminate at such time as the public disclosure of such information. After the
expiration of any Suspension Period and without any further request from the
holders of Registrable Securities, the Company shall as promptly as reasonably
practicable prepare a post-effective amendment or supplement to the registration
statement for the Resale Registration or the Prospectus, or any document
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to purchasers of the Registrable Securities included
therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

3.4 Resale Registration Expenses. The Company shall pay all Registration
Expenses of the holders of Registrable Securities in connection with all Resale
Registrations.

 

ARTICLE IV

 

PIGGYBACK REGISTRATIONS

 

4.1 Right to Piggyback. Subject to the terms and conditions hereof, whenever the
Company proposes to register (including for this purpose a Registration effected
by the Company for shareholders other than holders of Registrable Securities)
any of its securities under the Securities Act (other than (i) a Registration
under Articles II and III hereof, (ii) a Registration of securities solely
relating to an offering and sale pursuant to any employee stock plan or other
employee benefit plan arrangement, including any registration on Form S-8 (or
any successor form thereto) or (iii) a Registration of securities issued solely
in an acquisition or business combination including any Registration on Form S-4
(or any successor form thereto)) (a “Piggyback Registration”), the Company shall
give at least 20 days’ written notice to all holders of Registrable Securities
of the Company’s intention to effect such a Registration and shall include in
the Registration, subject to any agreement among the holders of Registrable
Securities, all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the receipt
of the Company’s notice.

 

7



--------------------------------------------------------------------------------

4.2 Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations.

 

4.3 Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary Registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such Registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, the Company shall include in such Registration (i)
first, the securities the Company proposes to sell, (ii) second, the Registrable
Securities requested to be included in the Registration and any securities
requested to be included in the Registration pursuant to the registration rights
previously granted pursuant to the Restricted Shares Agreement, pro rata among
the holders of such Registrable Securities and the holder under the Restricted
Share Agreement on the basis of the number of shares proposed to be registered
by each, (iii) third, securities requested to be included in the Registration
pursuant to registration rights granted by the Company after the date hereof,
pro rata among the holders of such other securities on the basis of the number
of shares requested to be registered by each such holder, and (iii) fourth, such
other securities requested to be included in the Registration.

 

4.4 Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary Registration on behalf of holders of the Company’s
securities and the managing underwriters advise the Company in writing that, in
their opinion, the number of securities requested to be included in the
Registration exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the holders initially requesting the
Registration, the Company shall include in such Registration (i) first, the
Registrable Securities requested to be included in the Registration, (ii)
second, the securities requested to be included therein by the holders
requesting such Registration, (iii) third, any securities requested to be
included in the Registration pursuant to the registration rights previously
granted pursuant to the Restricted Shares Agreement and any securities requested
to be included in the Registration pursuant to registration rights granted by
the Company after the date hereof, pro rata among the holder under the
Restricted Share Agreement and the holders of such other securities on the basis
of the number of shares requested to be registered by each such holder, and (iv)
fourth, other securities requested to be included in such Registration.

 

4.5 Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the Company shall select the investment banker(s) and manager(s) to
administer the offering.

 

4.6 Other Registrations. Unless otherwise agreed to by Stockholder, if the
Company has previously filed a registration statement with respect to
Registrable Securities pursuant to Article II or pursuant to this Article IV,
and if such previous Registration has not been withdrawn or abandoned, the
Company shall not file or cause to be effected any other Registration of any of
its equity securities or securities convertible or exchangeable into or
exercisable for its equity securities (except on Form S-4 or Form S-8 or any
successor or similar forms or any registration statement covering

 

8



--------------------------------------------------------------------------------

only securities proposed to be issued in exchange for securities or assets of
another corporation), whether on its own behalf or at the request of any holder
or holders of such securities, until a period of at least six months has elapsed
from the effective date of the previous Registration.

 

ARTICLE V

 

LOCK UP AGREEMENTS

 

5.1 In General. Each holder of Registrable Securities agrees not to effect any
public sale or distribution (including sales pursuant to Rule 144) of equity
securities of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, during a period of up to 90 days (as may be
requested by the Company and the managing underwriters) following any
underwritten, registered public offering of Company common stock (such period
being the “Lockup Period”), beginning on the effective date of such
underwritten, registered offering (except for sales of such securities as part
of such underwritten, registered offering), unless the managing underwriters
otherwise agree. The foregoing provisions of this Section 5.1 shall not apply
unless all directors and executive officers of the Company enter into
substantially similar arrangements.

 

5.2 Effect on Company. The Company agrees (i) not to effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the period of up to 90
days, as required by the managing underwriters, beginning on the effective date
of any underwritten Registration (except as part of such underwritten
Registration or pursuant to Registrations on Form S-4 or Form S-8 or any
successor or similar forms or any registration statement covering only
securities proposed to be issued in exchange for securities or assets of another
corporation), unless the managing underwriters otherwise agree, and (ii) if
requested by the managing underwriters, to use reasonable efforts to cause each
director and executive officer to agree not to effect any public sale or
distribution (including sales pursuant to Rule 144) of any such securities
during such period (except as part of such underwritten registration, if
otherwise permitted), unless the managing underwriters otherwise agree.

 

ARTICLE VI

 

REGISTRATION PROCEDURES

 

6.1 Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its best efforts to effect the Registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Company shall as expeditiously
as possible:

 

(a) Prepare and, in the case of a Demand Registration or Resale Registration, no
later than 45 days after a request for a Demand Registration or Resale

 

9



--------------------------------------------------------------------------------

Registration, file with the Commission a registration statement with respect to
such Registrable Securities and use its best efforts to cause the registration
statement to become effective and remain effective until the earlier of (i) the
date when all Registrable Securities covered by the registration statement have
been sold, or (ii) other than in the case of a Resale Registration, 180 days
from the effective date of the registration statement; provided, that before
filing a registration statement or Prospectus or any amendments or supplements
thereto, the Company shall furnish to the counsel selected by the Stockholder
copies of all such documents proposed to be filed, to the extent specifically
requested by such counsel, including documents that are to be incorporated by
reference into the registration statement, amendment or supplement, which
documents shall be subject to the review of such counsel, and which proposed
registration statement or amendment or supplement thereto shall not be filed by
the Company if the Stockholder reasonably objects to such filing; and provided
further, that the period for the preparation and filing of a Demand Registration
or Resale Registration shall be 90 days if a request for a Demand Registration
or Resale Registration is made in the first 45 days of any year, and the Company
cannot file such Demand Registration or Resale Registration without audited
financial statements for the prior calendar year under the rules of the
Commission;

 

(b) Prepare and file with the Commission such amendments and supplements to the
registration statement and the Prospectus used in connection therewith as may be
necessary to keep the registration statement effective for the period referred
to in Section 6.1(a) or Section 3.2, as applicable, and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof as
set forth in the registration statement;

 

(c) Furnish to each seller of Registrable Securities such number of copies of
the registration statement, each amendment and supplement thereto, the
Prospectus included in the registration statement (including each preliminary
prospectus) and such other documents as such holder may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
holder;

 

(d) Use commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any holder thereof reasonably requests and do any and all other acts and things
which may be reasonably necessary or advisable to enable such holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such holder; provided, however, that the Company shall not be required
to qualify to do business or file a general consent to service of process in any
such jurisdiction;

 

(e) Notify each holder of such Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such holder, the Company shall prepare a supplement or
amendment to the Prospectus so that,

 

10



--------------------------------------------------------------------------------

as thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading;

 

(f) Promptly notify the holders of such Registrable Securities and the
underwriters, if any, of the following events and (if requested by any such
Persons) confirm such notification in writing: (i) the filing of the Prospectus
or any prospectus supplement and the registration statement and any amendment or
post-effective amendment thereto and, with respect to the registration statement
or any post-effective amendment thereto, the declaration of the effectiveness of
such document; (ii) any written comments by the Commission or any requests by
the Commission for amendments or supplements to the registration statement or
the Prospectus or for additional information; (iii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of the
registration statement or the initiation of any proceedings for that purpose;
and (iv) the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threat of initiation of any proceeding for
such purpose;

 

(g) Cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be listed on the NASD automated quotation system and, if
listed on the NASD automated quotation system, use its best efforts to secure
designation of all such Registrable Securities covered by the registration
statement as a NASDAQ “national market system security” within the meaning of
Rule 11Aa2-1 of the Commission or, failing that, to secure NASDAQ authorization
for such Registrable Securities and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with the NASD;

 

(h) Provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

 

(i) Enter into such customary agreements (including, without limitation,
underwriting agreements in customary form) and take all such other actions as
the Stockholder or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities;

 

(j) Make available for inspection by the Stockholder, any underwriter
participating in any disposition pursuant to the registration statement and any
attorney, accountant or other agent retained by the Stockholder or underwriter,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by the
Stockholder, underwriter, attorney, accountant or agent in connection with the
registration statement;

 

(k) Otherwise comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months

 

11



--------------------------------------------------------------------------------

beginning with the first day of the Company’s first full calendar quarter after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 1l(a) of the Securities Act and Rule 158
thereunder;

 

(l) Make every reasonable effort to prevent the entry of any order suspending
the effectiveness of the registration statement and, in the event of the
issuance of any such stop order, or of any order suspending or preventing the
use of any related Prospectus or suspending the qualification of any security
included in such registration statement for sale in any jurisdiction, the
Company shall use its best efforts promptly to obtain the withdrawal of such
order;

 

(m) Use its best efforts to cause such Registrable Securities covered by the
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the holders
thereof to consummate the disposition of such Registrable Securities;

 

(n) Cooperate with the selling holders of Registrable Securities and the
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such lots
and registered in such names as the underwriters may request at least two
business days prior to any delivery of Registrable Securities to the
underwriters;

 

(o) Make available, on a reasonable basis, senior management personnel of the
Company to participate in, and cause them to cooperate with the selling holders
of Registrable Securities or the managing underwriter in any underwritten
offering in connection with “road show” and other customary marketing
activities, including “one on one” meetings with prospective purchasers of the
Registrable Securities to be sold in the underwritten offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto, in each case
to the same extent as if the Company were engaged in a primary registered
offering of its capital stock;

 

(p) Provide a CUSIP number for all Registrable Securities not later than the
effective date of the registration statement; and

 

(q) In connection with an underwritten offering, (i) make such representations
and warranties to the selling holders of such Registrable Securities and the
underwriters with respect to the Registrable Securities and the registration
statement as are customarily made by issuers to underwriters in primary
underwritten offerings, (ii) obtain opinions of counsel to the Company and
updates thereof (which counsel and which opinions shall be reasonably
satisfactory to the underwriters and to the Stockholders) addressed to each
selling holder and the underwriters covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the Stockholders and underwriters or their counsel,
(iii) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the selling holders of
Registrable

 

12



--------------------------------------------------------------------------------

Securities and the underwriters, such letters to be in customary form and cover
matters of the type customarily covered in “cold comfort” letters by
underwriters in connection with primary underwritten offerings, and (iv) deliver
such documents and certificates as may be reasonably requested by the
Stockholder and by the underwriters to evidence compliance with clause (i) above
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company.

 

ARTICLE VII

 

REGISTRATION EXPENSES

 

7.1 In General. All expenses incident to the Company’s performance of or
compliance with this Agreement, including without limitation, all Registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters (excluding discounts and commissions and transfer
taxes, if any, attributable to the sale of Registrable Securities) and other
Persons retained by the Company (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company, and the Company shall
pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on the NASD automated quotation system.

 

7.2 Reimbursement by the Company. In connection with each Registration, the
Company shall reimburse the holders of Registrable Securities covered by such
Registration for the reasonable fees and disbursements of one counsel chosen by
the holders of a majority of the Registrable Securities covered by such
Registration.

 

7.3 Obligations of the Holders of Securities. To the extent Registration
Expenses are not required to be paid by the Company, each holder of securities
included in any Registration hereunder shall pay those Registration Expenses
allocable to the registration of such holder’s securities so included, and any
Registration Expenses not so allocable shall be borne by all sellers of
securities included in the Registration in proportion to the aggregate selling
price of the securities to be so registered.

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1 In General. In connection with any registration pursuant hereto, the Company
agrees to indemnify, to the fullest extent permitted by law, each holder of
Registrable Securities, its affiliates and their respective officers, directors,
employees and agents, as the case may be, and each Person who controls the
holder (within the meaning

 

13



--------------------------------------------------------------------------------

of the Securities Act), against all losses, claims, damages, liabilities and
expenses caused by any untrue or alleged untrue statement of material fact
contained in any registration statement, Prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein as provided in Section 8.2 below. In connection with
an underwritten offering, the Company shall indemnify the underwriters, their
officers, directors and partners, as the case may be, and each Person who
controls the underwriters (within the meaning of the Securities Act), to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

 

8.2 Information from the Holders. In connection with any registration statement
in which a holder of Registrable Securities is participating pursuant to this
Agreement, each holder shall furnish to the Company in writing information
regarding such holder, the Registrable Securities and the intended distribution
thereof for use in connection with any such registration statement or Prospectus
and as shall be reasonably required in connection with any Registration,
qualification or compliance required in connection with this Agreement and, to
the fullest extent permitted by law, shall indemnify the Company, its directors
and officers and each Person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
resulting from any untrue or alleged untrue statement of material fact contained
in the registration statement, Prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit furnished in writing by
the holder specifically stating that it has been provided for inclusion in the
registration statement and not corrected in a subsequent writing prior to the
sale of the Registrable Securities; provided, that the obligation to indemnify
shall be individual to each holder and shall be limited to the net amount of
proceeds received by the holder from the sale of Registrable Securities pursuant
to the registration statement.

 

8.3 Notice of Claim. Any Person entitled to indemnification hereunder shall (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification and (ii) unless in the indemnified party’s
reasonable judgment a conflict of interest between the indemnified and the
indemnifying parties may exist with respect to such claim, permit the
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by the
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between the
indemnified party and any other of such indemnified parties with respect to such
claim.

 

14



--------------------------------------------------------------------------------

8.4 Survival of Indemnification. The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and shall survive the transfer of
securities.

 

8.5 Contribution. The Stockholder and the Company agree that if, for any reason,
the indemnification provisions contemplated by Section 8.1 are unavailable to or
are insufficient to hold harmless any indemnified party in respect of all
expenses, claims, losses, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of all such expenses,
claims, losses, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of, and benefits
derived by, the indemnifying party and the indemnified party, as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or by such indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contributions pursuant to this Section 8.5
were determined (i) by pro rata allocation (even if the Stockholder or any
agents for, or underwriters of, the Registrable Securities, or all of them, were
treated as one entity for such purpose); or (ii) by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 8.5. The amount paid or payable by an indemnified party as a
result of the expenses, claims, losses, damages or liabilities (or actions in
respect thereof) referred to above shall be deemed to include (subject to any
limitations set forth thereon) any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action, proceeding or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. Notwithstanding the foregoing, the obligation for
contribution hereunder shall be individual to each holder and shall be limited
to the net amount of proceeds received by the holder from such sale of
Registrable Securities pursuant to the registration statement.

 

ARTICLE IX

 

PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

 

9.1 Participation in Underwritten Registrations. No Person may participate in
any Registration hereunder which is underwritten unless the Person (a) agrees to
accept the terms of the underwriting agreement as agreed upon by the Company and
the underwriters selected in accordance with this Agreement, and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, however, that this Article IX will not require any
holder of Registrable

 

15



--------------------------------------------------------------------------------

Securities to agree to any lock up agreement or market standoff agreement other
than those permitted by Section 5.1 hereof and that no holder of Registrable
Securities included in any underwritten registration shall be required to (i)
make any representations or warranties to the Company or the underwriters other
than representations and warranties regarding the holder and the holder’s
intended method of distribution or (ii) provide any indemnification other than
as provided in Section 8.2.

 

ARTICLE X

 

REPORTS UNDER THE SECURITIES LAWS

 

10.1 Reports Under the Securities Laws. With a view to making available to the
holders of Registrable Securities the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit the holder to sell
securities of the Company to the public without Registration, the Company agrees
to:

 

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144, at all times subsequent to 90 days after the effective
date of any registration statement covering an underwritten public offering
filed under the Securities Act by the Company;

 

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time after it is subject to such reporting requirements; and

 

(c) Furnish to any holder so long as the holder owns any of the Registrable
Securities forthwith upon request a written statement by the Company that it has
complied with the reporting requirements of Rule 144 (at any time after 90 days
after the effective date of the registration statement filed by the Company),
and of the Securities Act and the Exchange Act (at any time after it has become
subject to such reporting requirements), a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as may be reasonably requested by any holder in availing itself
of any rule or regulation of the Commission permitting the selling of any the
securities without Registration.

 

ARTICLE XI

 

CERTAIN LIMITATIONS IN CONNECTION WITH FUTURE GRANTS

OF REGISTRATION RIGHTS

 

11.1 Certain Limitations in Connection with Future Grants of Registration
Rights. From and after the date of this Agreement and until the six Demand
Registrations provided for in Article II have been completed, together with any
transferee of the Stockholder, has exercised, the Company shall not enter into
any agreement with any holder or prospective holder of any securities of the
Company providing for the granting to the holder of registration rights which:

 

(a) grants any registration rights to any Person that are superior in any
respect to those granted thereunder;

 

16



--------------------------------------------------------------------------------

(b) is otherwise inconsistent with the rights granted to the holders of
Registrable Securities in this Agreement; and

 

(c) does not provide that the Stockholder has priority over such new holders of
securities of the Company in any subsequent registration statement.

 

ARTICLE XII

 

TRANSFER OF REGISTRATION RIGHTS

 

12.1 Transfer of Registration Rights. Provided that the Company is given prompt
written notice by the holder of Registrable Securities of any transfer of
Registrable Securities by such holder stating the name and address of the
transferee of such Registrable Securities and identifying the securities with
respect to which the rights under this Agreement are being assigned and such
transferee agrees in writing to be bound by the terms and conditions of this
Agreement, the rights of the holder of Registrable Securities under this
Agreement may be transferred in whole or in part at any time to any such
transferee, so long as such transfer of securities is in accordance with all
applicable state and federal securities laws and regulations. The Company shall
be responsible for the Registration Expenses of any transferee or assignee
pursuant to this Section 12.1 to the same extent as the original transferor.

 

ARTICLE XIII

 

INFORMATION BY HOLDERS OF REGISTRABLE SECURITIES

 

13.1 Reporting of Sales. Each holder of Registrable Securities shall report to
the Company sales made pursuant to any Registration of such Registrable
Securities.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1 Notices. Any notice, demand, offer, or other instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the party giving such notice and shall, to the extent reasonably practicable, be
sent by telecopy (with confirmation of receipt), and if not reasonably
practicable to send by telecopy, then by hand delivery, overnight courier,
telegram or certified mail (return receipt requested), to the other parties at
the addresses set forth below or, if that address is not listed below, at the
address contained in the member records of the Company:

 

If to the Company:

 

Huron Consulting Group Inc.

550 West Van Buren Street

Chicago, Illinois 60607

Attention: General Counsel

Facsimile: (312) 880-3250

 

17



--------------------------------------------------------------------------------

If to the Stockholder:

 

HCG Holdings LLC

c/o Lake Capital Management LLC

676 North Michigan Avenue

Suite 3900

Chicago, Illinois 60611

Attention: Paul Yovovich

Facsimile: (312) 640 7065

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive

Chicago, Illinois 60006

Attention: Kimberly A. deBeers

Facsimile: (312) 407-0411

 

Each party may change the place to which notice shall be sent or delivered or
specify one additional address to which copies of notices may be sent, in either
case by similar notice sent or delivered in like manner to the other parties.
Without limiting any other means by which a party may be able to prove that a
notice has been received by the other party, a notice shall be deemed to be duly
received: (a) if sent by hand, overnight courier or telegram, the date when duly
delivered at the address of the recipient; (b) if sent by certified mail, the
date of the return receipt; or (c) if sent by telecopy, upon receipt by the
sender of an acknowledgment or transmission report generated by the machine from
which the telecopy was sent indicating that the telecopy was sent in its
entirety to the recipient’s telecopy number.

 

14.2 Captions. Titles or captions of Sections or Articles contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

 

14.3 Amendment. This Agreement may not be amended, modified or waived except by
an instrument in writing signed by the Company and the parties hereto.

 

14.4 Waiver. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or as a waiver of any other term or condition, of this Agreement. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.

 

18



--------------------------------------------------------------------------------

14.5 Survival. The several indemnities, agreements, representations, warranties
and each other provision set forth in this Agreement and made pursuant hereto
shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any party, any
director or officer of such party, or any controlling person of any of the
foregoing, and shall survive the transfer of any Registrable Securities, and the
indemnification and contribution provisions set forth in Article VIII shall
survive termination of this Agreement.

 

14.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

 

14.7 Entire Agreement; Assignment. This Agreement and any agreement, document or
schedule attached hereto or thereto or referred to herein or therein,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, of the parties with respect to the
subject matter hereof. Any oral representations or modifications concerning this
instrument shall be of no force or effect unless contained in a subsequent
written modification signed by the party to be charged. The registration rights
of any holder under this Agreement with respect to any Registrable Securities
may be transferred and assigned in accordance with this Agreement. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective successors and permitted assigns.

 

14.8 Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in full force and
effect, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon any such determination that any provision
of this Agreement is invalid or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

14.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
Each of the parties hereto agrees that process may be served upon them in any
manner authorized by the laws of the State of Delaware for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction and such process.

 

14.10 Specific Performance. The parties hereto agree that irreparable damage may
occur in the event that any of the provisions of this Agreement are not

 

19



--------------------------------------------------------------------------------

performed in accordance with their specific terms or are otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in the United States District Court for the
Northern District of Illinois or the courts of the State of Illinois, in Cook
County, this being in addition to any other remedy to which they are entitled at
law or in equity.

 

14.11 Consent to Jurisdiction. Without limiting the provisions of Article VIII
hereof, the parties agree that any legal proceeding by or against any party or
with respect to or arising out of this Agreement may be brought in or removed to
the United States District Court for the Northern District of Illinois or the
courts of the State of Illinois, in Cook County, as the party or parties
instituting such legal action or proceeding may elect. By execution and delivery
of this Agreement, each party irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and to the appellate courts therefrom. The
parties irrevocably consent to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified airmail, postage prepaid, to such parties at
the addresses specified in Section 14.1.

 

Any such service of process shall be effective five (5) Business Days after
mailing, or, if hand delivered, upon delivery. Nothing herein shall affect the
right to serve process in any other manner permitted by applicable law. The
parties hereby waive any right to stay or dismiss any action or proceeding under
or in connection with this Agreement brought before the foregoing courts on the
basis of (a) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason, or that it or any of its property is
immune from the above-described legal process, (b) that such action or
proceeding is brought in an inconvenient forum, that venue for the action or
proceeding is improper or that this Agreement may not be enforced in or by such
courts, or (c) any other defense that would hinder or delay the levy, execution
or collection of any amount to which any party is entitled pursuant to any final
judgment of any court having jurisdiction.

 

14.12 IPO Expenses. In connection with the IPO contemplated by the Underwriting
Agreement, the Company agrees to pay all of the offering expenses, including the
expenses of the Stockholder, other than underwriting discounts and commissions
and transfer taxes with respect to the shares being sold by the Stockholder.

 

[Signature Page Follows]

 

* * * * *

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

HURON CONSULTING GROUP INC.

By:

 

 

--------------------------------------------------------------------------------

Name:   Gary E. Holdren Title:   President and Chief Executive Officer HCG
HOLDINGS LLC

By:

 

 

--------------------------------------------------------------------------------

Name:   Paul G. Yovovich Title:   Authorized Person

 

21